DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vezza et al (WO 2017/040623) in view of Smith et al (US 2013/0244025) and Yuan et al (US 2016/0060763).
Vezza discloses a coated article [0019] having an aluminum-containing substrate [0044] wherein the coated article has a first region 105, a second region 107 distal to the first region, and a third region 109 distal from the first region [0021]. The coating may be formed using a silicon precursor, such as dimethylsilane [0030]. The second region has oxygen at a greater concentration, by weight, than the first region due to the oxidation step [0039] and the third region may comprise amorphous silicon (Claim 6). 
Vezza does not explicitly disclose that the first region comprises carbon and silicon or flowing a corrosive fluid to contact the coated article.
Smith (‘025) discloses a coated article may have a coating formed by CVD of dimethylsilane to form a carbosilane, followed by oxidation [0043]. The layer containing carbon and silicon on the substrate (i.e. carbosilane) results in improved chemical resistance, improved inertness, and improved adhesion over non-diffusion coatings [0046]. 
Yuan discloses coating an article by CVD with dimethylsilane [0022] followed by oxidation [0030], wherein a corrosive fluid may contact the coated article in order to test the corrosion resistance [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form an initial region containing carbon and silicon as suggested by Smith (‘025) on the coated article of Vezza for improved chemical 
Regarding Claims 2-5, 7, 8, and 10-20, Vezza discloses that the coated articles is used in the analytical instrumentation industry (e.g. injection ports, etc.) and facilities management industry (e.g. tubings, valves, etc.) [0042]; the aluminum substrate has a composition comprising at least 20-24% chromium, 1-5% iron, 8-10% molybdenum, 10-15% cobalt, 0.1-1% manganese, 0.1-1% copper, 0.8-1.5% aluminum, 0.1-1% titanium, 0.1-1% silicon, 0.01-0.2% carbon, 0.001-0.2% sulfur, 0.001-0.2% phosphorous, 0.001-0.2% boron, and a balance nickel [0049] or compositions of claims 11 [0057], claim 12 [0062], and claim 13 [0061]; the coated article has a coating thickness of 100-10000 nanometers [0033]; the corrosive fluid may be HCl [0041], but other corrosive fluids would have been obvious to test corrosion resistance [0018]; [0032]-[0033]. Smith (‘025) discloses that the coted article is used in the oil and gas industry, transportation and logistics (e.g. engines), aviation, defense, or aerospace (e.g. injectors), or the automotive (e.g. pistons, injectors, rings) industries [0084]. 
Thus, claims 1-5, 7, 8, and 10-20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Vezza, Smith (‘025), and Yuan.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vezza et al (WO 2017/040623) in view of Smith et al (US 2013/0244025) and Yuan et al (US 2016/0060763) as applied above and further in view of Smith et al (US 2015/0283307).
Vezza, Smith (‘025), and Yuan do not disclose that the coated article is used in the food and beverage industry or the medical or pharmaceutical industry.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the coated article of Vezza in the medical or food industry as suggested by Smith (‘307) since the coated article is useful as being resistant to fouling features.
Thus, claims 6 and 9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Vezza, Smith (‘025), Yuan, and Smith (‘307). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715